Rule 221.    Funds of clients and third persons. Mandatory overdraft notification.

***

       (h)    An Eligible Institution shall be approved as a depository for Trust Accounts
of attorneys if it shall be in compliance with applicable provisions of Rule 1.15 of the
Pennsylvania Rules of Professional Conduct and the Regulations of the IOLTA Board
and shall file with the Disciplinary Board an agreement [(]in a form [provided]
approved by the Board[)] to comply with IOLTA Regulations governing approved
Eligible Institutions and to make a prompt report to the Lawyers Fund for Client
Security Board whenever any check or similar instrument is presented against a Trust
Account when such account contains insufficient funds to pay the instrument,
regardless of

             (1)    whether the instrument is honored, or

             (2)    whether funds are subsequently deposited that cover the overdraft
             or the dishonored instrument is made good.



***

       (k)   A failure on the part of an Eligible Institution to make a report to the
Lawyers Fund for Client Security Board called for by this rule or to comply with
IOLTA Regulations governing approved Eligible Institutions may be cause for
termination of approval by the Supreme Court, but such failure shall not, absent gross
negligence, give rise to a cause of action, by any person who is proximately caused
harm thereby.




***